DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed October 30, 2020, has been entered.  Claims 1, 9-13, 17, 19, and 22 have been amended as requested.  Claim 8 has been cancelled and new claim 23 has been added.  Thus, the pending claims are 1-7 and 9-23, with claims 17-20 being withdrawn as non-elected.  
Applicant’s amendment is sufficient to overcome the prior art rejections with respect to claims 1-7, 9-12, 21, and 22 as set forth in sections 7-9 of the last Office action (Non-Final Rejection mailed August 7, 2020).  Specifically, applicant has amended claim 1 to limit the strands of the light transmissive yarn of the pile to having a first end disposed within an adhesive backing and a second end disposed above the top surface of a primary backing.  In other words, the pile yarn is limited to being linear in form (e.g., “1” formation of Figure 12 of the specification) instead of the conventional U-formation of woven and tufted pile fabrics, such as that disclosed by Van Herpen ‘307 (US 2014/0016307, Figure 2c) and Korakuzaki (JP 08-284057, Figure 1), respectively.  Therefore, said prior art rejections with respect to claims 1-7, 9-12, 21, and 22 are hereby withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-12, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant has amended claim 1 to limit the strands of the light transmissive yarn of the pile to having a first end disposed within an adhesive backing and a second end disposed above the top surface of a primary backing.  New claim 23 is similarly limited.  In other words, the claims limit the pile strands to those of Figure 12 having a “1” formation and excludes the adjacent U-formation pile strands.  The specification teaches the pile strands of the carpet in Figure 12 may be tufted or woven (section [0087]).  However, by nature of their construction, tufted and woven pile carpets comprise U-formation pile yarns rather than the claimed “1” formation.  See Figure 1 of the Korakuzaki reference for an example of a conventional tufted carpet construction and Figure 2c of the Van Herpen ‘307 reference for an example of a conventional woven carpet construction.  Since the specification teaches the carpet may be made by weaving or tufting without disclosing any specific method of obtaining the “1” formation of 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 08-284057 issued to Korakuzaki in view of Tufted Carpet by Moody et al. and US 2011/0292641 issued to Van Herpen et al., as set forth in section 7 of the last Office action.
Claim 13 has been amended to limit the primary backing to being translucent. However, said amendment is insufficient to overcome the standing rejection since Van Herpen ‘641 teaches the primary backing may be light transmissive (section [0021]), which encompasses translucent materials (section [0043]).  Hence, said rejection stands. 
Specifically, Korakuzaki discloses a tufted carpet having pile yarn comprising a mixture of colored fibers and uncolored fibers (abstract). The pile yarn may comprise a colored yarn and a non-colored yarn mixed together or may comprise mixing colored fibers and non-colored fibers together and spinning (i.e., twisting) into a yarn (abstract and section [0004]). The uncolored 
Thus, Korakuzaki teaches the invention of claims 13-15 with the exceptions (a) the non-colored fibers, preferably nylon fibers, are translucent and transmit light therethrough to provide pile yarns that are light transmissive and (b) the primary backing is translucent.
Regarding exception (a), it is noted that the Korakuzaki reference fails to specifically teach suitable materials for the pile fibers. As such, one must look to the prior art for conventional fiber materials suitable for use in tufted carpets.  Moody discloses the majority of fibers used for pile in carpets is nylon, which accounts for over 70% of pile yarns, with polyester, polypropylene, acrylic, modacrylic, and wool yarns being used to lesser extents (page 35, 1st paragraph). It is well known that thermoplastic fibers, such as nylon, polyester, and polypropylene, are inherently translucent prior to the addition of any pigment, dye, filler, or other auxiliary that is conventionally added to color or render the polymeric fiber opaque. [Applicant was previously given Official Notice of this fact. (See the Non-Final Rejection mailed October 2, 2010, page 4, 2nd paragraph and the Final Rejection mailed January 7, 2020, page 4, 2nd paragraph.) Since applicant has not properly traversed said Official Notice in the previous response filed December 20, 2020 and the Appeal Brief, the fact is now taken as admitted prior 
Additionally, Van Herpen ‘641 discloses a carpet back lighting system comprising a tufted carpet or carpet tile and a lighting unit (abstract and section [0005]).  The primary backing, tufts, and optionally other layers, such as an adhesive layer and a secondary backing, may be light transmissive (sections [0021], [0028], [0043], and [0049]), which encompasses translucent materials (section [0043]).  Van Herpen ‘641 teaches nylon is a conventional fiber for tufted carpet face yarns (section [0143]).  Note the reference also suggests that (unpigmented) nylon is light transmissive (section [0061]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select nylon fibers for the non-colored (and light transmissive) fibers of the Korakuzaki pile yarn since nylon is a common fiber employed in the majority of tufted carpets. Such a modification would have yielded predictable results to the skilled artisan (i.e., a carpet having overall toughness and resiliency with an added feature of light transmissiveness).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. Therefore, exception (a) is held to be obvious over the cited prior art.
Regarding exception (b), while Korakuzaki fails to teach a translucent primary backing, such primary backings are known in the art.  As noted above, Van Herpen ‘641 teaches the primary backing may be light transmissive (section [0021]), which encompasses translucent materials (section [0043]). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a translucent, light transmissive primary backing in order to provide a light transmissive carpet. All the claimed .
Claims 13-16 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0016307 issued to Van Herpen in view of JP 08-284057 issued to Korakuzaki, Tufted Carpet by Moody et al., and US 2011/0292641 issued to Van Herpen et al.
Claim 13 has been amended to limit the primary backing to being translucent. However, said amendment is insufficient to overcome the standing rejection since Van Herpen ‘307 teaches the warp and weft yarns of the primary backing may be light transmissive (section [0021]) and Van Herpen ‘641 teaches the primary backing may be light transmissive (section [0021]), which encompasses translucent materials (section [0043]).  Hence, said rejection stands. 
Specifically, Van Herpen ‘307 discloses a carpet unit arrangement comprising a carpet unit and a light source (abstract and section [0008]).  The carpet unit comprises a carpet or carpet tile having a user face comprising pile face yarns, wherein the light source is arranged behind the back face of said carpet unit (abstract and section [0008]).  The carpet may be a woven carpet comprising warp, weft, and pile yarns (abstract and section [0006]).  Note in a woven carpet, warp and weft yarns form a ground fabric which is considered a primary backing structure for securing the pile yarns in place.  At least Figure 2c shows the pile yarns having fixed segments extending through the primary backing and free segments protruding thereabove.  
Specifically, the part of the carpet unit between the light source and the user face has a light transmission of 0.1-30% (section [0012]).  One or more of the warp and weft yarns of the woven backing structure may comprise light transmissive fibers having a light transmission of 
Thus, Van Herpen ‘307 teaches the invention of claims 13-16 with the exceptions (a) the light transmissive pile yarns comprise a fiber blend of the pigmented fibers and unpigmented, translucent light transmissive fibers, preferably nylon fibers and (b) the primary backing is translucent.
Regarding exception (a), Van Herpen ‘307 teaches normal pile yarns (i.e., pigmented, non-light transmissive yarns) may be replaced with transmissive fibers, but fails to explicitly teach how said light transmissive fibers are incorporated therein.  As such, one must look to the prior art for guidance. In particular, Korakuzaki discloses a tufted carpet having pile yarn comprising a mixture of colored fibers and uncolored fibers (abstract). The pile yarn may comprise a colored yarn and a non-colored yarn mixed together or may comprise mixing colored fibers and non-colored fibers together and spinning (i.e. twisting) into a yarn (abstract and section [0004]). The uncolored yarn contains no coloring material (i.e., pigment or dye) (section [0005]). Figure 4 shows colored fibers and non-colored fibers interspersed together within a pile yarn (section [0006]). The ratio of colored fibers to non-colored fibers is within a range of 10:90-90:10, preferably within a range of 30:70-70:30 (section [0007]). The tufted carpet comprises a 
It is noted that the Korakuzaki and Van Herpen ‘307 references fail to specifically teach suitable materials for the pile fibers. As such, one must look to the prior art for conventional fiber materials suitable for use in tufted carpets. For example, Moody discloses the majority of fibers used for pile in carpets is nylon, which accounts for over 70% of pile yarns, with polyester, polypropylene, acrylic, modacrylic, and wool yarns being used to lesser extents (page 35, 1st paragraph). Additionally, Van Herpen ‘641 discloses a carpet back lighting system comprising a tufted carpet or carpet tile and a lighting unit (abstract and section [0005]).  The primary backing, tufts, and optionally other layers, such as an adhesive layer and a secondary backing, may be light transmissive (sections [0021], [0028], [0043], and [0049]).  Van Herpen ‘641 teaches nylon is a conventional fiber for tufted carpet face yarns (section [0143]).  Note the reference also suggests that (unpigmented) nylon is light transmissive (section [0061]).  
It is well known that thermoplastic fibers, such as nylon, polyester, and polypropylene, are inherently translucent prior to the addition of any pigment, dye, filler, or other auxiliary that is conventionally added to color or render the polymeric fiber opaque. [Applicant was previously given Official Notice of this fact. (See the Non-Final Rejection mailed October 2, 2010, page 4, 2nd paragraph and the Final Rejection mailed January 7, 2020, page 4, 2nd paragraph.) Since applicant has not properly traversed said Official Notice in the previous response filed December 20, 2020 and the Appeal Brief, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.] Said translucent nylon fibers would necessarily be light transmissive.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select light transmissive nylon fibers for the light 
Regarding exception (b), Van Herpen ‘307 teaches the warp and weft yarns of the primary backing are light transmissive but fails to teach such light transmissive yarns form a translucent primary backing.  However, as noted above, Van Herpen ‘641 teaches the primary backing may be light transmissive (section [0021]), which encompasses translucent materials (section [0043]). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide translucent yarns, as taught by Van Herpen ‘641, for the light transmissive yarns of the primary backing of Van Herpen ‘307, in order to provide the light transmissive carpet.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) and claims 13-15 stand rejected as being obvious over the cited prior art.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive with respect to the prior art rejection of claims 13-16. 
Specifically, applicant traverses the combination of references by arguing one of ordinary skill in the art would not be motivated to combine the teachings of Van Herpen ‘641 with Korakuzaki because Korakuzaki is silent with respect to light transmissivity and that only the present inventors have recognized that unpigmented fibers in a yarn blended with colored fibers can be used to make a light transmissive carpet (Amendment, page 12, 1st paragraph).  In response, the light transmissiveness of a fiber is inherent to that fiber.  Korakuzaki need not recognize that the unpigmented fibers are light transmissive; said unpigmented fibers are inherently light transmissive due to the absence of any pigment.  A skilled artisan readily understands synthetic thermoplastic fibers, such as nylon fibers, that are unpigmented or undyed will necessarily be transparent or translucent and therefore, necessarily light transmissive.  As set forth above, it would have been obvious to one of ordinary skill in the art to select nylon fibers for the unpigmented fibers of Korakuzaki since nylon is conventional in the art of pile carpets, wherein said modification would result in a carpet having overall toughness and resiliency with an added feature of light transmissiveness.  Additionally, as set forth above, it would have been obvious to one of ordinary skill in the art to select unpigmented nylon fibers for the light transmissive pile fibers of the Van Herpen ‘307 reference, as taught by Moody and Van Herpen ‘641, wherein said light transmissive fibers may be incorporated into the pile fabric as a pile yarn comprising a blend of non-pigmented fibers and pigmented fibers, as taught by Korakuzaki. Such a modification would have yielded predictable results to the skilled artisan (e.g., providing light transmissive pile yarns having toughness and resiliency).  Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        January 21, 2021